Samuel A. Spiegel, J.
This is a proceeding to dispossess for nonpayment of rent pursuant to the appropriate sections of the Military Law governing tenants who are in the military service. The tenant rented this apartment and, thereafter, sometime in September, 1962, joined the TJ. S. Armed Forces. His wife is still in possession of said apartment. The landlord testified that he spoke to the tenant’s wife, spoke to the Red Cross, and ascertained that the tenant has started to move out and that he rarely finds her at home.
Pursuant to section 309 of the Military Law, “No eviction or distress shall be made during the period of military service in respect of any premises for which the agreed rent does not exceed one hundred twenty-five dollars per month, occupied chiefly for dwelling purposes by the wife, children, or other dependents of a person in military service, except upon leave of court granted upon application therefor or granted in any action or proceeding affecting the right of possession.”
This section was intended as a protection for persons in the military service and for their dependents. The rent in this case is under $125 and the court finds that the provisions of this section apply to the case at bar.
Accordingly, final order for the landlord for $110, with a stay until March 15, 1963. Tenant to pay December rent of $55.31 by February 14, 1963, and January rent by February 28, 1963. Default in payment of the rent shall entitle the landlord to vacate the stay to an immediate final order.